The obligation sued on was executed in June, 1863, and it is, therefore, presumed to have been solvable in Confederate currency. Hilliard v. Moore,65 N.C. 540. *Page 130 
In R. R. v. King, recently decided in the U.S. Supreme Court, 91 U.S. 3, it was held, reversing the decision of this Court in the same case (66 N.C. 277), that where a note payable in Confederate currency is given for property the value of that currency, at the time and place of the contract, is the true measure of the value of the contract. See also,Thorington v. Smith, 8 Wall., 1. As the decision of that Court inKing's case was based upon the construction of the clause in the Constitution of the United States forbidding all laws impairing the obligation of contracts, as applied to Confederate notes given for property, it is a binding authority in this Court. Accordingly, here the plaintiff must establish what his Confederate note of $525, the agreed price of the property sold, was worth in national currency at the time and place of the contract.
It may not always be easy to arrive at the value of Confederate money, at a given time and place. In default of other and better proof, it would doubtless be competent to give in evidence the value of the property for which the note was given, for the purpose of showing, as near as may be, the value of the Confederate currency named in the note.
(165)    In the present case the court decided that the plaintiff was entitled to recover the value of the property sold. In this there is error.
PER CURIAM.                                     Venire de novo.
Cited: S. c., 82 N.C. 478; Brickell v. Bell, 84 N.C. 84.